2022 IL App (1st) 220859-U
                                            No. 1-22-0859
                                    Order filed December 30, 2022
                                                                                        Fifth Division


 NOTICE: This order was filed under Supreme Court Rule 23 and is not precedent except in the
 limited circumstances allowed under Rule 23(e)(1).
 ______________________________________________________________________________
                                               IN THE
                                  APPELLATE COURT OF ILLINOIS
                                          FIRST DISTRICT
 ______________________________________________________________________________
 KANDRA JONES,                                                  )   Appeal from the Circuit Court
                                                                )   of Cook County, Illinois,
           Plaintiff-Appellant,                                 )   County Department, Chancery
                                                                )   Division.
     v.                                                         )
                                                                )
 THE HUMAN RIGHTS COMMISSION, THE                               )   No. 2021 CH 6127
 DEPARTMENT OF HUMAN RIGHTS, and COOK                           )
 COUNTY DEPARTMENT OF CORRECTIONS,                              )   Honorable
                                                                )   Anna M. Loftus,
           Defendants-Appellees.                                )   Judge, presiding.



           PRESIDING JUSTICE CONNORS delivered the judgment of the court.
           Justices Delort and Mitchell concurred in the judgment.

                                              ORDER

¶1        Held: The circuit court’s dismissal of plaintiff’s complaint for direct administrative
                review is affirmed.

¶2        Plaintiff Kandra Jones appeals pro se from an order of the circuit court granting motions

filed by defendants, the Human Rights Commission (Commission) and the Cook County

Department of Corrections (CCDOC), to dismiss her pro se complaint for direct administrative
No. 1-22-0859


review of a final and appealable order issued by the Commission. On appeal, she argues that she

was illegally discharged from employment, that she has not been paid the amount awarded her,

and that she is due reinstatement, accommodation, back pay, and an adjustment to her pension.

For the reasons that follow, we affirm.

¶3      Jones worked for CCDOC as a correctional officer from 1997 until her termination in

January 2006. 1 While employed, she filed an employment discrimination charge with the

Department of Human Rights (Department). Following her termination, she amended the charge

twice. Relevant here, among Jones’s many claims was “Count H,” which alleged that CCDOC had

discharged her because of her disability, i.e., asthma.

¶4      The Department administratively closed five counts of the charge at Jones’s request. Then,

following an investigation, it made a finding of substantial evidence as to three counts of the charge

(Counts A, C, and E) and dismissed Count H for lack of substantial evidence. Jones filed a request

for review as to the dismissal of Count H. The Department’s Chief Legal Counsel initially vacated

the dismissal and remanded for further investigation. Following that investigation, the Department

again dismissed Count H for lack of substantial evidence.

¶5      Jones filed another request for review and, this time, the Department’s Chief Legal Counsel

sustained the dismissal of Count H. He concluded that CCDOC’s articulated, non-discriminatory

reason for terminating Jones’s employment—that she was absent for several months without

providing medical documentation or sufficient leave time—was not a pretext for unlawful




        1
          Jones sought administrative review in the circuit court of the decision of the Cook County Sheriff’s
Merit Board to discharge her from employment. The circuit court affirmed, and this court affirmed the
circuit court. See Jones v. Cook County Sheriff’s Merit Board, No. 1-07-3547 (2008) (unpublished order
under Illinois Supreme Court Rule 23).

                                                    -2-
No. 1-22-0859


discrimination. He also noted that his order was not final and could not be appealed until all aspects

of the charge had been resolved.

¶6      Meanwhile, the Department filed a complaint on Jones’s behalf with the Commission as to

the counts for which it had found substantial evidence (Counts A, C, and E). Following a hearing,

a Commission administrative law judge (ALJ) issued a recommended liability determination. The

ALJ found that Jones had established by a preponderance of the evidence that CCDOC had

discriminated against her by failing to accommodate her disability (Count A) but had not proved

her other counts (Counts C and E). The ALJ recommended an award of $50,000 in damages for

emotional distress but stayed the order pending determination of the amount of attorneys fees and

costs. The ALJ later issued a recommended order and decision which, incorporating the

recommended liability determination, specified the amount of awarded attorneys fees and costs.

CCDOC submitted exceptions to the recommended order and decision, but the Commission

deemed them untimely.

¶7      On October 5, 2020, the Commission issued a notice to the parties that the ALJ’s

recommended order and decision had become its order and decision. 2 CCDOC filed a timely

petition for rehearing, which the Commission denied in a written order on January 13, 2021. The

Commission’s order indicated that it was final and appealable, and that the parties “may seek




        2
          On December 3, 2020, Jones filed a pro se “motion to leave to file petition late” in this court,
seeking review of the October 5, 2020, order and decision. At this court’s request, the Illinois Attorney
General filed a response to the motion, in which it argued that this court lacked authority to allow a late
petition for review or an extension of time to file such a petition. Agreeing with the reasons stated in the
response, this court struck Jones’s motion for lack of jurisdiction. See Jones v. Illinois Human Rights
Comm’n, No. 1-20-1297 (Dec. 31, 2020) (unpublished disposition order), pet. for leave to appeal denied,
No. 126980 (Sept. 29, 2021).

                                                   -3-
No. 1-22-0859


review of this Order in an administrative review proceeding with the Illinois Appellate Court in

accordance with procedures indicated in statute and regulation.” 3

¶8      On December 8, 2021, Jones filed a pro se complaint for direct administrative review of

the Commission’s order in the circuit court, asking it to “grant and uphold Count H (illegal

discharge and discrimination).” She claimed that two members of the CCDOC Merit Board, both

of whom “signed off to terminate” her employment, “were appointed for less than the statutorily

required 6 years.” As such, she argued that the Merit Board was illegally constituted and, under

Illinois Supreme Court precedent, any discipline it issued, including her discharge, was invalid

and void. As relief, Jones sought, among other things, reinstatement, accommodations of her

asthma, and back pay.

¶9      The Commission filed a motion to dismiss Jones’s complaint for direct administrative

review pursuant to section 2-619(a)(1) of the Code of Civil Procedure (Code) (735 ILCS 5/2-

619(a)(1) (West 2020)). The Commission argued that the circuit court lacked jurisdiction to

adjudicate Jones’s complaint because section 8-111(B)(1) of the Illinois Human Rights Act (Act)

(775 ILCS 5/8-111(B)(1) (West 2020)) provides only the appellate court with authority to review

the Commission’s final administrative decisions.


        3
          On February 11, 2021, Jones filed a petition for direct administrative review of Count H’s
dismissal in this court. The Commission and CCDOC filed motions to dismiss the appeal for lack of
jurisdiction, based on Jones’s failure to exhaust administrative remedies. This court granted the motions to
dismiss without prejudice to Jones’s right to seek a supervisory order from the Illinois Supreme Court. See
Jones v. Illinois Human Rights Comm’n, No. 1-21-0133 (May 19, 2021) (unpublished disposition order).
Nothing in this court’s records indicates Jones sought a supervisory order.
         CCDOC also filed a petition for direct administrative review in this court. The Commission filed a
motion to dismiss that appeal for lack of jurisdiction. We granted the motion, finding that CCDOC had
failed to exhaust all administrative remedies prior to seeking judicial review. See Cook County Sheriff
Department of Corrections v. Illinois Human Rights Comm’n, 2022 IL App (1st) 210174. We note that
prior to the resolution of that appeal, CCDOC filed a motion with the Commission to stay enforcement of
its order pending direct review in the appellate court, which the Commission granted.

                                                   -4-
No. 1-22-0859


¶ 10   CCDOC filed a separate motion to dismiss pursuant to section 2-619 of the Code. 735 ILCS

5/2-619 (West 2020). CCDOC argued that the circuit court lacked jurisdiction over Jones’s

complaint because she failed to (1) timely file her claims in the proper court, i.e., the appellate

court, pursuant to section 8-111 of the Act (775 ILCS 5/8-111 (West 2020)); (2) timely serve

CCDOC with her complaint pursuant to the Administrative Review Act (735 ILCS 5/3-103 (West

2020)); and (3) exhaust her administrative remedies for her claims. CCDOC further argued that

Jones’s claims should be dismissed with prejudice because they were barred by the de facto officer

doctrine and res judicata. Finally, CCDOC asserted that Jones should be sanctioned “for her

repeated, frivolous filings.”

¶ 11   Jones responded to the motions to dismiss, asserting that she was “not contesting the final

order” of the Commission. Rather, she stated she was asking the circuit court “to enforce [the

Commission’s] final order” by compelling the immediate release of her monetary award of

$50,000. However, she also asserted that she was “asking the court to hear count (H) and be made

whole.” Jones reiterated her claim that her discharge was void because the Merit Board “was

deemed illegal,” maintained that Count H was not barred by the de facto officer doctrine or res

judicata, and asserted that she had no control over the Commission’s order because her attorney

improperly withdrew from the case, forcing her to proceed pro se. She further argued that she

should not be sanctioned for her filings, as she was only fighting for her rights.

¶ 12   Following a hearing, the transcript of which is not included in the record on appeal, the

circuit court issued a written order granting the motions to dismiss “for the reasons stated in open

court.” The court also denied CCDOC’s motion for sanctions. In its written order, the court noted




                                                -5-
No. 1-22-0859


that Jones was “pro persona” present at the hearing, and that it had “encouraged [her] to consult

with counsel.” Jones filed a timely notice of appeal.

¶ 13   In her pro se brief, Jones asserts that she is appealing to this court to review Count H. She

argues that she was illegally discharged from employment, that she has not been paid the amount

awarded her, and that she is due reinstatement, accommodation, back pay, and an adjustment to

her pension. She asks that Count H “be upheld and enforced” and that she be “made whole.”

¶ 14   As an initial matter, we note that Jones’s brief is lacking in many respects. Among other

things, Illinois Supreme Court Rule 341(h)(7) (eff. Oct. 1, 2020) requires that an appellant’s brief

contain argument supported by citations to the authorities and the pages of the record relied on.

“A failure to cite relevant authority violates Rule 341 and can cause a party to forfeit consideration

of the issue.” Kic v. Bianucci, 2011 IL App (1st) 100622, ¶ 23. Moreover, when an appellant fails

to comply with Rule 341, this court may strike the brief and dismiss the appeal. Holzrichter v.

Yorath, 2013 IL App (1st) 110287, ¶ 77. An appellant’s pro se status does not relieve her of her

obligation to comply with Rule 341. Wing v. Chicago Transit Authority, 2016 IL App (1st) 153517,

¶ 7.

¶ 15   Here, Jones’s brief consists primarily of a lengthy statement of facts and does not include

any citations to authorities, other than a vague reference to an “IL Supreme court” ruling regarding

the composition of the CCDOC Merit Board (presumably Taylor v. Dart, 2017 IL App (1st)

143684-B). As an appendix, she has attached copies of documents that, because they were not

presented to the circuit court, we may not consider on appeal. See People ex rel. Madigan v.

Leavell, 388 Ill. App. 3d 283, 287-88 (2009) (striking appendix material not presented to the circuit




                                                -6-
No. 1-22-0859


court). In these circumstances, we would be justified in striking Jones’s brief and dismissing the

appeal. Holzrichter, 2013 IL App (1st) 110287, ¶ 77.

¶ 16   However, while the insufficiency of Jones’s brief hinders our review, meaningful review

is not completely precluded. This court may entertain the appeal of a party who files an insufficient

brief “so long as we understand the issue [the party] intends to raise and especially where the court

has the benefit of a cogent brief of the other party.” Twardowski v. Holiday Hospitality

Franchising, Inc., 321 Ill. App. 3d 509, 511 (2001). In this case, the State respondents (the

Commission and the Department) and CCDOC have filed cogent briefs, and it is clear that Jones

is challenging the circuit court’s grant of the motions to dismiss her complaint for direct

administrative review. Accordingly, we will not dismiss Jones’s appeal on the basis of her failure

to comply with Rule 341.

¶ 17   The State respondents and CCDOC observe that the record on appeal contains no transcript

or bystander’s report of the proceedings in the circuit court. In general, the appellant has the burden

to present a sufficiently complete record of the circuit court proceedings to support a claim of error.

Foutch v. O’Bryant, 99 Ill. 2d 389, 391 (1984). In the absence of such a record, we will presume

that the circuit court’s order conformed to the law and resolve any doubts arising from the

incompleteness of the record against the appellant. Id. at 392.

¶ 18   “However, notwithstanding Foutch, a record of the proceedings in the lower court may be

unnecessary when an appeal raises solely a question of law, which we review de novo.” National

Collegiate Student Loan Trust 2007-2 v. Powell, 2022 IL App (2d) 210191, ¶ 30. Here, Jones is

challenging the circuit court’s order granting the Commission’s and CCDOC’s motions to dismiss.

The propriety of the granting of a motion to dismiss is a question of law that this court reviews de



                                                 -7-
No. 1-22-0859


novo. Alison C. v. Westcott, 343 Ill. App. 3d 648, 650 (2003). Accordingly, Foutch does not

preclude our review in this case.

¶ 19    We turn to the merits of the circuit court’s judgment.

¶ 20    The Illinois Constitution does not grant any right to judicial review of final administrative

decisions. People ex rel. Madigan v. Illinois Commerce Comm’n, 2014 IL 116642, ¶ 9. Rather,

Illinois courts “are only empowered to review administrative actions ‘as provided by law.’ ” Id.

(quoting Ill. Const. 1970, art. VI, §§ 6, 9). When the legislature has established procedures for

judicial review of administrative action, “a court is said to exercise ‘special statutory jurisdiction’

when it reviews an administrative decision pursuant to the statutory scheme.” Id. ¶ 10. Such

jurisdiction is limited to the language of the statute conferring it, and a party who wishes to invoke

a court’s special statutory jurisdiction must strictly comply with the procedures prescribed by the

statute. Id. If the party does not strictly comply with the procedure set forth in the relevant statute,

no jurisdiction is conferred on the court to review the administrative action. Id.

¶ 21    In this case, the relevant statute is the Illinois Human Rights Act (Act) (775 ILCS 5/8-101

et seq. (West 2020)). Section 8-111(B)(1) of the Act provides that final orders of the Commission

are directly reviewable by the Illinois Appellate Court within 35 days from the date that a copy of

the order was served upon the party affected by the decision. 775 ILCS 5/8-111(B)(1) (West 2020).

Thus, the Act vests the Illinois Appellate Court with exclusive jurisdiction to review final orders

issued by the Commission (Hardee’s Food Systems, Inc. v. Illinois Human Rights Commission,

155 Ill. App. 3d 173, 179 (1987)), and the circuit court lacks jurisdiction to take any action with

respect to such orders (id.; In re Schaefer, 173 Ill. App. 3d 862, 865 (1988)).




                                                 -8-
No. 1-22-0859


¶ 22   Here, the Commission issued a final order on January 13, 2021. The Commission’s order

indicated that it was final and appealable and advised the parties that they “may seek review of

this Order in an administrative review proceeding with the Illinois Appellate Court in accordance

with procedures indicated in statute and regulation.” Despite this guidance, Jones filed a pro se

complaint for direct administrative review of the Commission’s order in the circuit court on

December 8, 2021. Pursuant to section 8-111(B)(1) of the Act (775 ILCS 5/8-111(B)(1) (West

2020)), the circuit court lacked jurisdiction to take any action with respect to the Commission’s

final order. As such, its dismissal of Jones’s complaint for administrative review was proper.

¶ 23   In light of our determination that the circuit court correctly dismissed Jones’s complaint

due to a lack of jurisdiction, we need not address CCDOC’s alternate arguments for affirmance.

For the reasons explained above, we affirm the judgment of the circuit court.

¶ 24   Affirmed.




                                               -9-